Citation Nr: 0612185	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  00-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Evaluation of colitis, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to March 
1991, from March 1997 to December 1998, and from November 
2001 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1999 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which granted service connection for colitis; a 10 percent 
disability rating was assigned, effective December 18, 1998.  
The veteran perfected a timely appeal to that decision.  
Jurisdiction over the case was subsequently transferred to 
the Oakland, California, Regional Office (RO).  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for colitis, the possibility of staged ratings 
must be considered.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In March 2005, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
December 2005.  

In a May 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran did not file a timely 
notice of disagreement regarding this denial.  See 38 C.F.R. 
§ 20.200.  The Board notes that, in the March 2006 Informal 
Hearing Presentation, the veteran's representative appears to 
be requesting that the claim for service connection for PTSD 
be reopened.  This matter is referred to the RO for the 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide. Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran essentially contends that he is entitled to a 
rating in excess of 10 percent for his service-connected 
colitis.  The veteran indicates that he has constant problems 
with gas pains and explosive diarrhea.  The veteran relates 
that he has to spend a long time on the toilet every morning; 
on each occasion, he experiences distress, explosive 
diarrhea, followed by stomach cramps and false bowel 
movements.  The veteran indicates that his colitis has had a 
negative impact on his employment, and it has caused him a 
lot of psychological distress.  The veteran states that he 
used to work as a salesman and was required to do a 
significant amount of traveling; however, because of his need 
to constantly be near a rest room, his doctor suggested that 
he give up his employment.  The veteran also states that he 
has received speeding tickets trying to get to a rest room; 
he has also gotten fired from jobs as a result of constant 
lateness.  The veteran indicates that he has experienced 
bouts of constipation, which is followed by great pain, and 
an explosion of diarrhea, with bleeding.  

The veteran's service-connected colitis has been evaluated as 
10 percent disabling under Diagnostic Code 7319.  Diagnostic 
Code 7319 pertains to irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).  Under Diagnostic Code 7319, 
moderate disability with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
rating.  Severe disability manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).  

Review of the claims file indicates that the most recent 
medical evidence of record pertinent to the veteran's colitis 
is a February 1999 VA examination.  In July 1999, the veteran 
underwent flexible proctosigmoidoscopy which was normal.  
However, recent VA outpatient treatment reports, dated from 
August 2004 to November 2005, reflect that the veteran was 
seen at an emergency room in October 2005 with complaints of 
nausea, vomiting, watery diarrhea, fever with a slight 
headache, and back pain.  The veteran was diagnosed with 
acute gastroenteritis.  

In light of the foregoing, the Board also finds that further 
development is warranted to comply with the duty to assist 
provisions of the VCAA.  To constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
an examination conducted two years prior to a Board decision 
was too remote to constitute a contemporaneous examination).  
As noted above, the veteran underwent a VA examination for 
evaluation of his disorder in February 1999, more than seven 
years ago, in conjunction with his initial claim for service 
connection.  The evaluation, however, conducted at that time 
was very cursory and provided insufficient clinical 
information to properly evaluate the current degree of 
severity of the veteran's now service-connected colitis.  
Significantly, at that time, the VA examiner indicated that 
colitis was diagnosed by barium enema as well as biopsy with 
colonoscopy; however, he did not describe the veteran's 
symptomatology in terms pertinent to the applicable rating 
criteria.  Consequently, it is unclear whether the veteran's 
colitis is mild, moderate, or severe.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7319) (2005).  The veteran has not been 
provided a VA examination in conjunction with his claim for 
an increased rating.  Because the veteran reports that his 
condition has worsened since 1999, a new VA examination is 
necessary in order to be able to evaluate the current 
severity of his colitis.  See Snuffer v. Gober, 10 Vet. App. 
400, 402-403 (1997) (contemporaneous examination required for 
purposes of deciding an increased rating claim).  See 38 
U.S.C.A. § 5103A (d).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected colitis since February 1999.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  

2.  The veteran should be scheduled for a 
VA gastrointestinal examination for the 
purpose of evaluating the severity of the 
veteran's colitis.  The claims folder, a 
copy of this remand, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
All indicated tests and studies should be 
performed.  Clinical findings should be 
elicited so that the pertinent rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.114 (Diagnostic Code 7319) (2005).  
The examination report should include a 
complete rationale for all opinions 
expressed.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





